department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug - attention legend hospital a university b denomination c board d convention e foundation f affiliated health care provider g affiliated health care provider h affiliated health care provider l affiliated health care provider j affiliated health affiliated health care provider care provider m page affiliated health care provider n affiliated health care provider affiliated health o care provider p care provider q affiliated health directory s hospital z plan x plan y state aa convention bb country dd country cc this is in response to your request for a letter_ruling dated date submitted by your authorized representative that certain plans of hospital a constitute church plans within the meaning of sec_414 of the internal_revenue_code a letter dated date supplemented the request dear hospital a a charitable hospital that is tax-exempt under sec_501 of the code sponsors plan x and plan y for the benefit of its employees and employees of certain of its affiliated health care providers hospital a denomination c hospital a has sponsored plan x since september since january is listed in directory s the official directory of _and plan y from its inception all members of the board_of trustees of hospital a have been required to be members in good standing of registered denomination c churches hospital a has made annual reports to convention e as a denomination c entity since made up of denomination c member churches convention e is page hospital a then known as hospital z and university b asked convention e to in place both entities under one governing board in nomination of its board by changing from a board appointed by convention e to a board_of regents of which percent was appointed by convention e and all were required to be members of denomination c university b obtained a ruling that its tax-deferred annuity plan under sec_403 of the code continued to be a church_plan after the reorganization university b reorganized the on may hospital a separated from university b by amending its articles and bylaws to delete university b’s power to appoint the members of hospital a’s board and replacing it with the requirement that all board members must be members in good standing of a denomination c church hospital a as an entity of denomination c reports to convention e convention e is a tax- exempt_corporation organized under the laws of state aa and its members are members of denomination c churches located in state aa convention e is a convention or association of churches which is organized for purposes which are purely religious missionary educational and beneficent the carrying on of missionary work the support of public worship and the spread of the gospel of jesus christ throughout the world the education training and enlistment of the people and ministering to the needs of the sick helpless aged or infirm hospital a is closely tied to and supports convention e a further supports the furtherance of the training of ministers for denomination c churches through its chaplaincy program which is headed by a denomination c minister and which helps train seminary students to be denomination c chaplains all of hospital a's chaplains are currently certified to provide volunteer chaplain training hospital a's chaplaincy program has supported furthering the ministry of jesus christ by presenting of newborn infants in hospital a in chaplaincy program conducted visited thus hospital a and its chaplaincy program are actively involved in furthering the religious mission of denomination c also hospital a wrote of the chapters in a chaplain training program of convention e to parents of newborns in the chaplaincy program patients in hospital a in ‘ in addition hospital worship services in bibles to parents the and hospital a’s bylaws states that it was founded and continues to carry out a ministry of healing within the humanitarian charitable and religious aims and ideals of denomination c hospital a’s bylaws also state that a major objective of hospital a is to have a christian emphasis throughout its work hospital a as an entity of denomination c has followed denomination c principles and teachings regarding euthanasia and abortion hospital a’s affiliated hospitals adhere to the ethical policies and the guidelines for care that hospital a and denomination c provide as they pursue furthering the healing ministry of jesus christ hospital a receives financial support from foundation f which is governed and controlled by a board_of trustees which has percent of its members being members of denomination c churches all of the contributions received by hospital a are received through foundation f the funds held or invested by foundation f are invested and used to support hospital a in its furtherance of its mission to fulfill the healing ministry of jesus christ page upon dissolution the assets of hospital a pursuant to its agreement with university b will be allocated as follows percent towards continuation of health care services in the same community percent to university b and percent to convention e the assets would be distributed to continue to further the denomination c principle of furthering the healing ministry of jesus christ and to further other denomination c entities and their denomination c ideals and principles hospital a has a number of affiliated health care providers affiliates they are affiliated health care providers g h j l m n o p and q and foundation f hospital a controls the appointment of the boards of directors of each of the affiliated health care providers all participating affiliated health care providers are listed in directory s all of the affiliated health care providers are tax-exempt under sec_501 of the code each of the boards of the affiliated health care providers is appointed by hospital a’s board_of trustees which is composed solely of members of denomination c hospital a at all times while it has sponsored plan x and plan y has been listed in directory s an entity that is listed in directory s is considered to be associated with denomination c the only entities that participate in plan x are hospital a and affiliated health care providers g h and j the only entities that participate in plan y are hospital a foundation f and affiliated health care providers g h i j l m n o p andq a total of in plan y and employees eligible to participate in plan y are providing services in an unrelated_trade_or_business and none of them perform services solely for an unrelated business no employees participating in plan x provide services in an unrelated_trade_or_business persons are participants in plan x as of december persons are employed by hospital a and a total of persons participated no hospital a adheres to denomination c principles in its operations in that it does not permit any alcoholic beverages at any hospital a sponsored event and it participates in medical missions including those in country cc and country dd in resolving issues where medical_care and denomination c theology teachings or ethics overlap hospital a’s chief_executive_officer participates in the-annual meeting of chief executive officers of denomination c hospitals and hospital a has established an endowment for health related educational programs and for a student health center at university b it uses convention e assistance the administration of plan x and plan y will be the responsibility of their respective administrative committees that are appointed by the board_of trustees of hospital a or if the board approves by the president of hospital a the president of hospital a is appointed by the board_of trustees of hospital a all of whom are members in good standing of denomination c churches and can be removed by the board the administrative committees for plan x and plan y have as their primary function the administration of plan x and plan y respectively pursuant to the terms of article vii of plan x plan x is administered by the plan x administration committee sections and of plan x provide that the plan x administration committee shall have the full power authority and responsibility to construe and interpret plan x to determine benefits thereunder and to perform those other functions generally considered the duties of a plan_administrator plan x is a defined_benefit_plan intended to qualify under sec_401 of the code the administrative committee of pian x has been the administrator since prior to january page pursuant to the terms of article ix of plan y plan y is administered by the plan y administration committee commencing on and after january section of plan y provides that the plan y administrative committee is authorized to take actions necessary to carry out the provisions and purposes of plan y and has the discretionary authority to control and manage the operation and administration of the plan plan y is a tax-deferred annuity plan intended to qualify under sec_403 of the code plan y originally was invested only in a church retirement_income_account under sec_403 and was administered by board d effective as of january participants in plan y have the option to choose between investments in church retirement income accounts and regulated_investment_companies held in a custodial_account under sec_401 of the code in compliance with sec_403 plan y effective as of date is administered by an administrative committee appointed by and removable by the board_of trustees of hospital a and is no longer administered by board d plan y as originally adopted was only offered by board d to entities affiliated with convention bb hospital a still qualifies to participate in the sec_403 accounts offered by board d and in fact will continue to offer some of those funds along with the other investments that are now available _ the based on the foregoing you request rulings that plan x is a church_plan as defined in sec_414 of the code effective on and after january plan y after plan y’s funds are diversified to include investment in regulated_investment_companies under a custodial agreement and trust is a church_plan as defined in sec_414 of the code effective on and after january sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law’93-406 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 applied as of the date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of date sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches sec_414 of the code provides that the term church_plan does not include a plan a which is established and maintained primarily for the benefit of employees or their beneficiaries of a church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or b if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 includes a plan maintained by an organization whether a civil law corporation or otherwise page the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 hospital a and its affiliates are organizations described in sec_501 of the code that are exempt from tax under sec_501 hospital a and its affiliates are associated with denomination c by virtue of sharing common religious bonds and convictions as evidenced by the following a hospital a at all times while it sponsored plans x and y was listed in directory s and hospital a’ s bylaws provide that hospital a is required to operate in a manner consistent with the philosophy teachings and practices of denomination c members of the board_of trustees of hospital a must be members of denomination c churches from and after the date of the inception of plan x and plan y hospital a has been an organization which has been associated with denomination c furthermore based on the facts you submitted concerning the participants in plan x and in addition hospital a is associated with convention e a convention or association of churches hospital a as an entity of denomination c reports to convention e convention e's members are members of denomination c churches convention e is organized for purposes which are purely religious missionary educational and beneficent the carrying on of missionary work the support of public worship and the spread of the gospel of jesus christ throughout the world the education training and enlistment of the people and ministering to the needs of the sick helpless aged or infirm hospital a is closely tied to and supports convention e plan y plan x and plan y are not maintained primarily for the benefits of employees who page are employed in connection with one or more unrelated trades_or_businesses and substantially_all of the individuals included in plan x and plan y are considered to be church employees as defined in sec_414 of the code also in the case of a plan established by an organization that is not itself a church ora convention or association of churches but is associated with a church_or_convention_or_association_of_churches as described in sec_414 the organization must establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code since hospital a is not in itself a church or a convention or association of churches plans x and y must be maintained by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches as represented above the administration of plan x and plan y will be the responsibility of their respective administrative committees which are appointed by the board_of trustees of hospital a or if the board approves by the president of hospital a the administrative committee of plan x has been the administrator since prior to january and the administrator of plan y has been the administrator since january administrative committees of plan x and plan y are fully controlled by hospital a through its board_of trustees which is composed of members in good standing of denomination c churches the administrative committees thus share common religious bonds and convictions with denomination c and therefore are considered associated with denomination c for purposes of the church_plan rules since the primary purpose of the administrative committees is the administration of plan x and plan y the administrative committees constitute organizations described in sec_414 of the code thus the accordingly with respect to your first ruling_request we conclude that plan x is a church_plan as defined in sec_414 of the code effective on and after january regarding ruling_request number two a plan which would otherwise meet the definition of a church_plan under sec_414 of the code will not be considered other than a church_plan due to the diversification of assets as described in this ruling accordingly with respect to your second ruling_request we conclude that plan y after plan y’s funds are diversified to include investment in regulated_investment_companies under a custodial agreement and trust is a church_plan as defined in sec_414 of the code effective on and after january the above rulings are based on the assumption that plan x will be otherwise qualified under sec_401 of the code and the related trusts will be tax exempt under sec_501 at the time the above transaction takes place no opinion is expressed as to the federal tax consequences of the transaction described the above rulings are based on the assumption that plan y will otherwise meet the requirements of sec_403 at the time that the above transaction takes place above under any other provisions of the code page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office please contact id - at - not a toll-free number if you have any questions concerning this letter_ruling sincerely yours frances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
